     Case 5:21-cv-00015-RGK-ADS Document 21 Filed 07/20/21 Page 1 of 1 Page ID #:98



                                                                                  J S -6
 1

 2

 3

 4

 5

 6

 7

8                               UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11    CLARENCE JAMES MCCARTER, JR.,                   Case No. 5:21-00015 RGK (ADS)

12                                Plaintiff,

13                                v.                  JUDGMENT

14    SUPERIOR COURT OF CALIFORNIA
      COUNTY OF RIVERSIDE, et al.,
15
                                  Defendants.
16

17           Pursuant to the Court’s Order Accepting United States Magistrate Judge’s Report

18    and Recommendation, IT IS HEREBY ADJUDGED that the above-captioned case is

19    dismissed with prejudice and in its entirety.

20

21    DATED: July 20, 2021                      ______________________________
                                                THE HONORABLE R. GARY KLAUSNER
22                                              United States District Judge

23

24
